Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Claims 19 and 20 are Rejected under 103 Rejection.
The Claim 21 is objected.
The Claims 1-19 are allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici (US Pub.2015/0268371) in view of Hayman (US Pub.2004/0245991).

 Regarding Claim 19, Donderici disclose a ranging method for determining a relative position of a target well to a re-entry well, the method comprise:
    positioning a bottom hole assembly (“BHA")(Fig. 1, bottom-hole assembly (BHA) 52) of a drill siting near the target well, the BHA comprising electrodes and receivers (Fig.1, hole assembly (BHA) 52, Para [0021], where magnetic gradiometer (receiver), Figures 3a-3g, para [0030],  where pair of electrodes, namely an emitter “E” electrode and a return “R”);

   using the measurements to determine a relative position of the target well to the re- entry well (para [0002], where determining the relative location of a reference well0bore from a wellbore being drilled using magnetic gradients; para [0087], where computed distance and direction are used to adjust the drilling parameters for the second wellbore, such as the trajectory of the wellbore path).

Donderici does not disclose exciting the electrodes for simulate rotation of the BHA.
Hayman disclose exciting the electrodes for simulate rotation of the BHA (para [0027], where FIG. 2 shows the geometrical model used for simulating the electric fields in the geological formation); (para [0023], where a current injector electrode, a current return electrode, and an array of measurement electrodes; and a circuitry for controlling current injection from the current injector electrode and for measuring voltage 
difference between electrodes in the array of measurement electrodes, wherein 
the array of measurement electrodes is disposed between the current injector 
electrode and the current return electrode).
 Hayman in the Donderici reference in order to improve learning experimentation of drilling process.

Regarding Claim 20, Donderici discloses the ranging method as defined in claim 19, wherein,  Donderici does not disclose a firing map is used te control excitation of the electrodes, the firing map having parameters ( para [0069], where a current injector electrode 401, a current return electrode 402, and an array of measurement electrodes 403) associated with at least one of a firing frequency, current injection amplitude, firing duration, current injection frequency, or firing timing of the electrodes (para [0090], where he injection electrodes when using a relatively high frequencies).
Hayman disclose a firing map is used the control excitation of the electrodes, the firing map having parameters (para [0069], where a current injector electrode 401, a current return electrode 402, and an array of measurement electrodes 403) associated with at least one of a firing frequency, current injection amplitude, firing duration, current injection frequency, or firing timing of the electrodes (para [0090], where injection electrodes when using a relatively high frequencies).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to control excitation of the electrodes, as taught by Hayman in the Donderici reference in order to improve learning experimentation of drilling process.


Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 1, Donderici (US Pub.2015/0268371) disclose a ranging tool for determining a relative position of s target well to a re-entry well, 5 the tool comprising: a bottom hole assembly (“BHA”) coupled to a drill string:
  a first electrode positioned along the BHA (Figures 3D, para [0030], where pair of electrodes, namely an emitter “E” electrode and a return “R”); 
  a second electrode positioned along the BHA (para [0030], where pair of electrodes, namely an emitter “E” electrode and a return “R”);
     a plurality of magnetic field receivers (para [0021], [0029]) spaced circumferentially around the drill string, and 
    an information handling system comprising instructions that, when executed by a processor (Fig. 1, # 64) communicably coupled to the first and second electrodes, causes the Information handling system to perform operations comprising:
     positioning the BHA near a target well (Fig. 2, #52 and well 14);
Hayman (US Pub.2004/0245991) (para [0027], where FIG. 2 shows the geometrical model used for simulating the electric fields in the geological formation); (para [0023], where a current injector electrode, a current return electrode, and an array of measurement electrodes; and a circuitry for controlling current injection from the current injector electrode and for measuring voltage 
difference between electrodes in the array of measurement electrodes, wherein 

electrode and the current return electrode).
Wilson (WO2015/084379) disclose ranging system calculates the distance, direction and orientation of a target well through rotationally invariant analysis of triaxial
electric and magnetic field measurements from a bottom hole assembly ("BHA") (Abstract);
(Page 5, where four electrode may be used as sensors 18, and are radially positioned around the mandrel circumference of drilling assembly 14 at angles of 90 degrees, as shown in FIG.1 C which illustrates a cross-sectional view).

The closest prior art of record does not teach or render obvious the steps of:

 “using a firing map, exciting the first and second electrodes to thereby simulate rotation of the BHA, the firing map including parameters used during the excitation of the first and second electrodes;
        using the receivers, obtaining downhole measurements associated with the excitation of the first and second electrodes; and
    using the measurements to determine a relative position of the target well to the re-entry well, the relative position comprising at least one of a direction, distance or orientation of the target well relative the re-entry well”.
 Claims 2-12 are allowed due to their dependency on claim 1.

Regarding Claim 13, the closest prior art of record does not teach or render obvious the steps of:” using a firing map, exciting the first and second electrodes to thereby simulate rotation of the BHA, the firing map including parameters used during the excitation of the first and second electrodes;
     using the receivers, obtaining downhole measurements associated with the excitation of the first and second electrodes; and
     using the measurements to determine a relative position of the target well to the re- entry well, the relative position comprising at least one of a direction, distance or orientation  of the target well relative to the re-entry well”.
 Claims 14-18 are allowed due to their dependency on claim 13.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 21,  the closest prior art of record does not teach or render obvious the steps of:”  the electrodes are located on a same axial plane and equally spaced apart from one another around a circumference of the BHA, thereby forming an electrode ring; and
    the method further comprises firing electrode rings axially separated along an axis of the BHA to thereby simulate virtual axial movement of the BHA”. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857